Appellate Case: 20-7052     Document: 010110722121       Date Filed: 08/09/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                                        PUBLISH                                Tenth Circuit

                        UNITED STATES COURT OF APPEALS                        August 9, 2022

                                                                          Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                           Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 20-7052

  GUY COLESTON MCDONALD,

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                         for the Eastern District of Oklahoma
                          (D.C. No. 6:19-CR-00010-RAW-1)
                        _________________________________

 Keith Bradley, Squire Patton Boggs (US) LLC, Denver, Colorado (Chassica Soo, Squire
 Patton Boggs (US) LLC, Denver, Colorado, and J. Lance Hopkins, Tahlequah,
 Oklahoma, with him on the briefs), appearing for Defendant-Appellant.

 Michael S. Qin, Special Assistant United States Attorney, Atlanta, Georgia (Brian J.
 Kuester, United States Attorney, Eastern District of Oklahoma, Tulsa, Oklahoma, with
 him on the briefs), appearing for Plaintiff-Appellee.
                          _________________________________

 Before McHUGH, EBEL, and EID, Circuit Judges.
                   _________________________________

 EBEL, Circuit Judge.
                          _________________________________


       From 2017 to 2019, Guy Coleston McDonald dealt meth in Tahlequah, Oklahoma.

 After being arrested and charged for this activity, McDonald pleaded guilty to one count
Appellate Case: 20-7052     Document: 010110722121          Date Filed: 08/09/2022      Page: 2



 of conspiracy to violate federal narcotics laws under 21 U.S.C. § 846 and 21 U.S.C.

 § 841(a)(1) in United States District Court for the Eastern District of Oklahoma. During

 the sentencing stage, the probation officer filed a presentence investigation report

 (“PSR”), alleging the relevant facts and calculating a guideline range of 292 to 365

 months. The district court denied all of McDonald’s objections to the PSR and adopted

 the PSR’s recommendations. After denying McDonald’s motion to depart downward, the

 court sentenced McDonald to 292 months’ imprisonment.

        McDonald now appeals to this Court, arguing that the district court erred in

 calculating his base offense level and in applying three sentencing enhancements to his

 sentence. Primarily, McDonald contends that it was improper for the district court to rely

 on the facts alleged in the PSR given his objections. Exercising jurisdiction under 28

 U.S.C. § 1291, we AFFIRM.

                                      I.     Background

        A. Undisputed factual background

        From 2017 to 2019, McDonald distributed methamphetamine to multiple co-

 conspirators in Tahlequah, Oklahoma. Law enforcement twice discovered

 methamphetamine in McDonald’s possession during this period. On May 29, 2018,

 McDonald was arrested with a smoking pipe, some marijuana, and 2.41 grams of

 methamphetamine. One month later, during a second arrest, officers found a clear plastic

 bag containing another 2.41 grams of methamphetamine on the ground near McDonald.

 From July to November 2018, McDonald was incarcerated in Cherokee County Jail on

 felony charges relating to burglary and assault. After being released on bond, McDonald

                                              2
Appellate Case: 20-7052     Document: 010110722121         Date Filed: 08/09/2022      Page: 3



 lived with a woman named Jasmine Meikle, and continued to distribute

 methamphetamine from their residence for about two months until January 2019. On

 January 10 and 14, police had a confidential informant (“CI”) perform two controlled

 drug buys. On January 18, 2019, police executed a search warrant in McDonald’s house

 where they discovered approximately $3,000 in cash, 1.9 grams of marijuana, 4.74 grams

 of methamphetamine, four cell phones, a set of digital scales, and a drug ledger.

 McDonald was taken into custody.

        McDonald pleaded guilty to one count of conspiracy to violate federal narcotics

 laws under 21 U.S.C. § 846 and 21 U.S.C. § 841(a)(1) in federal district court. For

 sentencing, the probation officer filed the PSR, alleging relevant facts and calculating a

 guideline range of 292 to 365 months.

        B. The PSR and McDonald’s objections below

        The PSR calculated McDonald’s base offense level at 32 because the quantity

 of meth attributable to him was higher than 1.5 kilograms, but lower than 5

 kilograms. See U.S.S.G. § 2D1.1. The PSR recommended four two-level

 enhancements for 1) possession of a firearm under U.S.S.G. § 2D1.1; 2) use or

 credible threat of violence under U.S.S.G. § 2D1.1; 3) aggravated role in the offense

 under U.S.S.G § 3B1.1; and 4) obstruction of justice under U.S.S.G. § 3C1.1. This

 brought his total offense level to 40. The PSR then subtracted three levels based on

 his acceptance of responsibility. See U.S.S.G. § 3E1.1. Thus, McDonald’s total

 offense level was 37. McDonald objected to the drug quantity calculation for his



                                              3
Appellate Case: 20-7052    Document: 010110722121        Date Filed: 08/09/2022    Page: 4



 base offense level and to three of the enhancements recommended in the PSR.1 The

 district court accepted the findings and recommendations of the PSR, rejected

 McDonald’s objections, and sentenced McDonald to 292 months’ imprisonment.

       i.     The quantity of drugs attributable to McDonald

       The PSR’s “conservative estimate” of the amount of meth attributable to

 McDonald was 3.4 kilograms. 3 ROA at 15–16. This was based on statements of co-

 conspirators, McDonald’s recorded phone calls, and the amounts actually recovered

 by law enforcement. The exact amounts are summarized as follows:

        Law enforcement found a total of 9.5 grams in McDonald’s possession.

        Law enforcement recovered 56 grams from two controlled drug buys.

        McDonald referenced selling 680.4 grams in recorded phone calls.

        Jeremy Poafpybitty stated that he sold 17.5 grams on McDonald’s behalf.

        A cooperating witness (“CW”) stated that McDonald and Holmes supplied
         them one ounce every other day for six months (1105.6 grams).2

        RJ Meikle estimated that McDonald sold him 113.4 grams.

        Heather Chuculate stated that she saw McDonald obtain 340.2 grams.

        Robbie Holmes estimated that McDonald supplied him one ounce a week
         for 39 weeks (992.2 grams).



       1
          McDonald made three other objections to the PSR, which are not at issue in
 this appeal. He objected to, 1) the addition of criminal history points for a conviction
 for petit larceny, 2) the addition of two criminal history points for committing a
 crime under supervised release, 3) a two-level enhancement for possession of a
 firearm.
        2
          The PSR estimated this by adding one ounce every other day for six months
 and dividing by two because McDonald was one of two suppliers.
                                            4
Appellate Case: 20-7052   Document: 010110722121       Date Filed: 08/09/2022      Page: 5



        Jimi Day stated that she stored 170.1 grams on behalf of McDonald.

       McDonald objected to the inclusion of the statements of his co-conspirators—

 RJ Meikle, Chuculate, Holmes, and Day—and CW because they lacked credibility,

 had potential motives to lie to law enforcement, and their statements were not

 corroborated. McDonald asserted that the total “credible” quantity should be 1033.66

 grams. This would have lowered the base offense level to 30 because it is more than

 500 grams, but less than 1.5 kilograms of meth. See U.S.S.G. § 2D1.1.

       ii.    Credible threat or use of force

       In determining the applicability of the threat or use of force enhancement, the

 PSR described a phone call from McDonald during his pretrial detention in jail

 instructing Day to tell her nephew that he “better do something about that” and

 “better handle it” regarding CI’s cooperation with police. Additionally, the PSR

 describes an incident where multiple sources reported that McDonald had shot an

 individual named Shane Rose who was indebted to McDonald. The PSR further

 noted an incident where law enforcement officers responding to a 911 call at a

 residence were told that McDonald had broken into Keira Beaver’s home and

 assaulted her. Beaver stated that McDonald had threatened to kill her via text

 message before the incident. The PSR also noted that CW had stated that McDonald

 had assaulted CW in CW’s home with a .40-caliber taurus pistol.

       McDonald objected to this enhancement, arguing that the phone call to Day

 was not a credible threat. As to the shooting of Rose and the assault of CW,



                                           5
Appellate Case: 20-7052    Document: 010110722121       Date Filed: 08/09/2022    Page: 6



 McDonald argued that the statements lacked corroboration, and the individuals

 providing those statements lacked credibility.

       iii.   Obstruction of Justice

       The PSR’s only basis for applying an obstruction of justice enhancement was

 McDonald’s phone call to Day during McDonald’s incarceration, instructing her that

 her nephew “better handle” CI’s cooperation with police. 3 ROA at 35. McDonald

 objected and argued that this was too ambiguous to demonstrate a threat and that

 there was no evidence that this was communicated to CI.

       iv.    Aggravated Role

       In applying an enhancement for a leadership or organizer role, the PSR

 indicates that in recorded calls to Jasmine Meikle, McDonald provided names and

 numbers to contact for drugs and told her how to act while soliciting business. On

 September 19, 2018, he told her to “network” with someone who owed him $1,000

 and to use his name for clout. Id. at 82. The PSR also indicates that McDonald

 directed Day to send people to Meikle to obtain methamphetamine, to conduct drug

 transactions, and to collect proceeds from drug transactions on his behalf.

       McDonald objected to this enhancement as he maintained that the only person

 under his control was Day and that he was just a small-scale “street dealer.” Id. at

 90.

                                II.    Standard of Review

       At sentencing, “the government has the burden of proving by a preponderance of

 the evidence any findings necessary to support a sentence enhancement.” United States

                                            6
Appellate Case: 20-7052      Document: 010110722121          Date Filed: 08/09/2022      Page: 7



 v. Gambino-Zavala, 539 F.3d 1221, 1228 (10th Cir. 2008). When evaluating sentence

 enhancements under the Sentencing Guidelines, this Court reviews the district court’s

 factual findings for clear error and questions of law de novo. United States v. Uscanga-

 Mora, 562 F.3d 1289, 1296 (10th Cir. 2009).

                                        III.    Discussion

        A. The district court did not err in relying on the facts alleged in the PSR

        We first consider whether the district court could properly rely on facts in the

 PSR in light of McDonald’s objections. Fed. R. Crim. P. Rule 32(i)(3) governs the

 district court’s use of a PSR in establishing the facts relevant to sentencing. It states:

            At sentencing, the court: (A) may accept any undisputed portion of the
        presentence report as a finding of fact; [and] (B) must—for any disputed
        portion of the presentence report or other controverted matter—rule on the
        dispute or determine that a ruling is unnecessary either because the matter
        will not affect sentencing, or because the court will not consider the matter
        in sentencing . . . .

        Thus, “the district court may rely on facts stated in the presentence report unless

 the defendant has objected to them.” United States v. Harrison, 743 F.3d 760, 763 (10th

 Cir. 2014). If a defendant properly objects to a fact in a PSR, “the government must

 prove that fact at a sentencing hearing by a preponderance of the evidence.” Id. The

 government can meet its burden by either presenting new evidence at sentencing or

 referring to evidence presented at trial. See id. Here, McDonald pleaded guilty, so there

 was no trial evidence, and the government presented no evidence at sentencing. Thus, if

 McDonald properly objected to a fact in the PSR, that fact could not be relied upon by the

 district court in its calculations. Undisputed facts, however, could still be relied upon.


                                               7
Appellate Case: 20-7052      Document: 010110722121         Date Filed: 08/09/2022      Page: 8



 We must then determine which facts in the PSR here have been properly objected to and

 which facts remain undisputed.

        The majority of McDonald’s objections to the facts contained in the PSR contend

 only that the source of the information was not credible or reliable, but they do not claim

 that the facts contained in the report are untrue. See, e.g., 3 ROA at 33 (objecting to the

 inclusion of 113.4 grams in the PSR’s drug quantity calculations because the source of

 the information, RJ Meikle, “was making statements to law enforcement to avoid

 prosecution for his own criminal conduct, and his statements have not been corroborated.

 RJ Meikle’s statements are too unreliable.”). This is insufficient to raise a proper

 objection and trigger the district court’s Rule 32 fact finding obligation. “[T]o invoke the

 district court’s Rule 32 fact-finding obligation, the defendant is required to make

 ‘specific allegations’ of factual inaccuracy.” United States v. Chee, 514 F.3d 1106, 1115

 (10th Cir. 2008) (quoting Rodriguez–Delma, 456 F.3d 1246, 1253 (10th Cir. 2006)).

 McDonald had “an affirmative duty to make a showing that the information in the [PSR]

 was unreliable and articulate the reasons why the facts contained therein were untrue or

 inaccurate.” Id. at 1115 (quoting United States v. Terry, 916 F.2d 157, 162 (4th Cir.

 1990)) (emphasis added).3

        Previously, we have said in a footnote to an unpublished opinion in United States

 v. Padilla, 793 F. App’x 749, 756 n.4 (10th Cir. 2019) that a challenge to the reliability of



        3
          In other words, the defendant must assert that the facts alleged in the PSR
 are false. The burden of proof still remains on the government. United States v.
 Levy, 992 F.2d 1081, 1083 (10th Cir. 1993).
                                               8
Appellate Case: 20-7052      Document: 010110722121         Date Filed: 08/09/2022       Page: 9



 the government’s evidence in the PSR is sufficient to create a factual dispute and trigger

 the government’s fact-finding obligation. In doing so, we relied on a series of Tenth

 circuit cases. Id. (citing United States v. Barnett, 828 F.3d 1189, 1193 (10th Cir. 2016);

 United States v. Martinez, 824 F.3d 1256, 1259, 1261 (10th Cir. 2016); United States v.

 Cook, 550 F.3d 1292, 1294–95 (10th Cir. 2008); United States v. Martinez-Jimenez, 464

 F.3d 1205, 1207, 1208–09 (10th Cir. 2006); United States v. Keifer, 198 F.3d 798, 799–

 800 (10th Cir. 1999); United States v. Mateo, 471 F.3d 1162, 1167 & n.3 (10th Cir.

 2006)). However, the issue as to whether a mere objection to the reliability of the

 evidence in the PSR is sufficient to trigger a district court’s fact-finding obligation was

 not before us in any of those cases cited by Padilla and so was not addressed by any of

 these cases. Barnett, 828 F.3d at 1193 (holding objections not sufficient because they

 only contested the PSR’s legal conclusions); Martinez, 824 F.3d at 1261 (assuming

 without deciding that the objections based on reliability were sufficient because the

 district court treated them as sufficient); Martinez-Jimenez, 464 F.3d at 1207, 1208–09

 (same); Cook, 550 F.3d at 1294–95 (“Assuming without deciding that . . . Defendant

 triggered the district court’s fact-finding and explanatory duties by making a showing of

 ‘specific allegations of factual inaccuracy. . . .’”); Keifer, 198 F.3d at 799–800 (finding

 an objection sufficient where it specifically contested that the alleged facts were not true);

 Mateo, 471 F.3d at 1167 & n.3 (finding defendant’s objection to the PSR insufficient

 where the defendant merely contested the inclusion of facts in the PSR as a matter of

 law). Padilla was therefore incorrect in its statement that our prior cases determined this



                                               9
Appellate Case: 20-7052      Document: 010110722121           Date Filed: 08/09/2022      Page: 10



  issue. Additionally, Padilla is an unpublished Order and Judgment that is not binding on

  us.

         Attacking a witness’s credibility or reliability is different than asserting that their

  statements or information are false. See Terry, 916 F.2d at 162 (finding that facts in the

  PSR were not disputed where “appellant merely claimed the information concerning his

  breached agreement with the Maryland State’s Attorney’s office was unreliable. He

  never claimed it was inaccurate or untrue.”). After all, even known liars tell the truth

  sometimes. Thus, we conclude that McDonald has not properly disputed facts in the PSR

  where he has only objected to the credibility or reliability of a source or information.

         This is a position shared by the Fourth Circuit. Terry, 916 F.2d at 162 (4th Cir.

  1990); United States v. Smith, 86 F.3d 1154 (4th Cir. 1996) (finding the PSR could be

  relied upon when neither defendant’s objections “asserted that the information contained

  in their presentence reports is untrue. Although both argue that the information is

  unreliable, they have offered no support for this conclusion other than the fact that the

  information is hearsay.”). In Chee, we previously cited the same test used by the Fourth

  Circuit. 514 F.3d at 1115 (“Mr. Chee had ‘an affirmative duty to make a showing that

  the information in the [PSR] was unreliable and articulate the reasons why the facts

  contained therein were untrue or inaccurate.’” (citing Terry, 916 F.2d at 162)).

         McDonald’s remaining objections also did not properly dispute facts, as they

  merely contest the legal conclusions to be drawn from the facts. See, e.g., 3 ROA at 35

  (objecting that his phone call with co-defendant Jimi Day instructing her that

  McDonald’s nephew “better handle it” with respect to CI cannot be considered a threat to

                                                10
Appellate Case: 20-7052     Document: 010110722121         Date Filed: 08/09/2022      Page: 11



  use violence or obstruction of justice). This Court has already held that objections must

  dispute the underlying facts and not the inferences to be drawn from those facts, United

  States v. Barnett, 828 F.3d 1189, 1194 (10th Cir. 2016), or the ultimate legal conclusions

  to be drawn from those facts, Chee, 514 F.3d at 1115.

         Thus, none of McDonald’s objections disputed the facts in the PSR, and the

  district court did not err by relying upon the facts presented in the PSR under Rule 32.

         B. The district court did not err in its calculation of the drug quantity
            sentencing enhancement

         McDonald contends that the district court erred in relying on the PSR’s calculation

  that 3.4 kilograms of methamphetamine was attributable to him. This led to a base

  offense level of 32 for “[a]t least 1.5 KG but less than 5 KG of Methamphetamine.”

  U.S.S.G. § 2D1.1(c)(4). McDonald argues that the proper calculation should be at least

  500 grams, but not more than 1.5 kilograms, which would lead to a base offense level of

  30. See U.S.S.G. § 2D1.1(c)(5).

         The district court made particularized findings as to the amount of drugs, as the

  PSR attributed each amount mentioned specifically to McDonald. United States v.

  Figueroa-Labrada, 720 F.3d 1258, 1265 (10th Cir. 2013) (“Proper attribution at

  sentencing requires the district court to analyze, and make particularized findings about,

  the scope of the specific agreement the individual defendant joined in relation to the

  conspiracy as a whole.” (emphasis in original)). The district court credited McDonald’s

  co-conspirator’s statements because it found the statements were “corroborated” and

  made “to law enforcement . . . in Grand Jury proceedings and . . . in Rule 11


                                              11
Appellate Case: 20-7052      Document: 010110722121          Date Filed: 08/09/2022       Page: 12



  proceedings, [they] thereby provid[ed] a . . . sufficient indicia of reliability.”4 2 ROA at

  5; see United States v. Sells, 477 F.3d 1226, 1241 (10th Cir. 2007) (“[T]here is no

  prohibition in this circuit on using co-conspirator statements . . . to establish the drug

  quantity amount, even when those individuals are cooperating with the government.”);

  United States v. Wacker, 72 F.3d 1453, 1477 (10th Cir. 1995), modified (Mar. 11, 1996)

  (quoting United States v. Garcia, 994 F.2d 1499, 1508 (10th Cir. 1993)) (finding that




         4
           McDonald specifically takes issue with the government’s argument below
  that Holmes’ claim of receiving drugs from McDonald was corroborated by CW’s
  statement that CW was receiving drugs from Holmes and McDonald. McDonald
  argues that this would have to mean that the statements of Holmes and CW were
  referring to the same drugs, and so those amounts should not be double counted. But
  it was not the same drugs; the amount of drugs Holmes provided to CW was excluded
  from the calculation of how many grams McDonald gave to CW. Second, the
  government’s brief clarifies that the corroboration referred to between Holmes and
  CW is that Holmes and CW both described buying from McDonald on a weekly
  basis, establishing consistency. Even if McDonald was correct, the total quantity still
  does not fall below 1.5 kilograms.
                                                12
Appellate Case: 20-7052       Document: 010110722121          Date Filed: 08/09/2022    Page: 13



  drug quantity estimates are permissible provided “some basis of support in the facts of

  the particular case” and bears “sufficient indicia of reliability”).5

         Therefore, relying on the PSR, the district court calculated a drug quantity that

  was nearly two kilograms more than was required by the guidelines for a base offense

  level of 32; this was not error. We affirm the district court’s drug quantity calculation.

         C. The district court did not err in applying a two-level sentencing
            enhancement for use of violence

         McDonald alleges that the district court erred in applying a two-level

  sentencing enhancement for use of violence, making a credible threat to use violence,

  or directing the use of violence under U.S.S.G. § 2D1.1. We disagree.

         In order to apply an enhancement under U.S.S.G. § 2D1.1(b)(2), the

  government had to show that McDonald “used violence,” “made a credible threat to

  use violence,” or “directed the use of violence.” Here, the district court referenced

  both McDonald’s phone call instructing Day to tell her nephew to “handle” CI’s

  cooperation with police, and the incident where multiple sources reported that

  McDonald shot an individual named Shane Rose in finding this enhancement. It was


         5
           McDonald notes that the PSR stated that CW estimated receiving
  “approximately one ounce every other day” from McDonald and his co-conspirator
  Holmes over six months, for a total “in excess of one pound” (453.59 grams). Rather
  than attributing 453.59 grams based on this statement, the PSR calculated one ounce
  every other day for six months divided by two (only half was provided by McDonald)
  to arrive at 1,105.6 grams. McDonald contends that the District Court erred by
  accepting the PSR’s calculation of 1,105.6 grams rather than the more conservative
  estimate of one pound (453.5 grams), but even if the PSR and district court had
  accepted this more conservative estimate, the total drug quantity attributable to
  McDonald still exceeded the 1.5 kilograms necessary to support a base offense level
  of 32 when combined with the other drug amounts.
                                                13
Appellate Case: 20-7052     Document: 010110722121        Date Filed: 08/09/2022      Page: 14



  not clearly erroneous for the district court to find that this phone call to Day

  constitutes “direct[ing] the use of violence” for the enhancement. See United States

  v. Zarate-Suarez, 823 F. App’x 665, 668 (10th Cir. 2020) (unpublished) (finding that

  directing the use of violence merely requires that violence be “reasonably

  foreseeable” based on defendant’s actions). Additionally, the PSR indicated that

  McDonald assaulted and threatened to kill Keira Beaver and assaulted CW with a .40

  caliber taurus pistol. Given this evidence, we find that it was not clearly erroneous

  for the district court to determine that McDonald had used and directed the use of

  violence.

        D. The district court did not err in applying a two-level sentencing
           enhancement for obstruction of justice

        McDonald contends that the district court erred in applying a two-level

  sentencing enhancement for “attempt[ing] to obstruct or impede, the administration

  of justice with respect to the investigation, prosecution, or sentencing of the instant

  offense of conviction” under U.S.S.G. § 3C1.1. To establish an attempt to obstruct

  justice, the government was required to show that McDonald “(1) intended to

  obstruct justice, and (2) committed an act that constitutes a substantial step toward

  the obstruction of justice.” Fleming, 667 F.3d at 1107. Here, in light of all the

  circumstances, the district court found McDonald’s statement to Day that her nephew

  “better handle it” in reference to CI, a government witness, was an act that

  constituted a substantial step towards obstruction and manifested an intent to obstruct

  justice. 3 ROA 35. We agree.


                                             14
Appellate Case: 20-7052      Document: 010110722121         Date Filed: 08/09/2022      Page: 15



         McDonald argues that this statement cannot constitute obstruction of justice

  because CI never learned of his statement. But this enhancement requires only an

  attempt and does not require that obstruction actually occur. See United States v.

  Hankins, 127 F.3d 932, 935 (10th Cir. 1997) (“[S]uccess is . . . not an essential

  element of attempt under § 3C1.1.”). “[A]ttempting to threaten or influence a

  witness through a third-party intermediary may constitute a substantial step sufficient

  to justify application of an obstruction of justice enhancement.” Fleming, 667 F.3d at

  1108. McDonald additionally contends that his words over the phone were so

  ambiguous that it was improper for the district court to infer they intended

  obstruction. But we disagree; it was not clearly erroneous for the district court to

  find that McDonald intended to obstruct justice when he told a co-conspirator to

  “handle” or “do something about” CI’s cooperation with the government. We affirm

  the application of the enhancement.

         E. The district court did not err in applying a two-level sentencing for
            aggravating role

         McDonald lastly contends that the district court erred in applying a two-level

  sentencing enhancement for his aggravating role as an “organizer, leader, manager,

  or supervisor in any criminal activity” under U.S.S.G. § 3B1.1. While functioning as

  a leader requires an element of control over underlings, “to qualify as an organizer . . . no

  control is necessary.” United States v. Wardell, 591 F.3d 1279, 1304 (10th Cir. 2009).

  Instead, functioning as an organizer entails “devising a criminal scheme, providing the

  wherewithal to accomplish the criminal objective, and coordinating and overseeing the


                                               15
Appellate Case: 20-7052      Document: 010110722121         Date Filed: 08/09/2022        Page: 16



  implementation of the conspiracy even though the defendant may not have any

  hierarchical control over the other participants.” Id. McDonald maintains that he was a

  small-scale “street dealer” who sold in small quantities to individual users and that the

  only individual under his control was Day, who simply helped him make deliveries.

  Aplt. Br. at 36. But there is no requirement that the defendant organize multiple

  individuals; providing instructions to even one person regarding the criminal activity can

  satisfy this enhancement. See United States v. Uscanga-Mora, 562 F.3d 1289, 1296 (10th

  Cir. 2009) (affirming enhancement for leader/organizer role where the defendant merely

  provided instructions over the phone to one individual regarding deliveries and business).

         The PSR indicates that in recorded calls to Jasmine Meikle, McDonald provided

  her names and numbers to contact for drugs and instructed her how to act while soliciting

  business. For example, on September 19, 2018, he told her to “network” with someone

  who owed him $1,000 and to use his name for clout. 3 ROA at 11. Further, McDonald

  directed Day to send people to Meikle to obtain methamphetamine, to conduct drug

  transactions, and to collect proceeds from drug transactions on his behalf. These

  undisputed facts justify the district court’s finding that McDonald participated in a

  “leader/organizer” role as he exercised control over Day and oversaw the actions of Day

  and Meikle. We, therefore, affirm the application of this enhancement.

                                          Conclusion

         For the above reasons, we AFFIRM the district court’s sentence.




                                               16